DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Paragraph [043] refers to reference numerals 37 and 39 in Figures 2A and 2B. These reference numerals are not present in Figures 2A and Figure 2B. Paragraph [073-077] refer to reference numerals 95a and 95b. These reference numerals do not appear in any figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains reference numerals and refers to Figure 2B. The abstract by itself should sufficiently describe the disclosure. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph [034] recites “can-be”. Applicant is suggested to amend to remove the hyphen to recite “can be”. 
Paragraphs [044-045] are not consistent with respect to reference numerals and the limitations being referred to. Applicant is suggested to amend and correct as appropriate. Reference numeral 45 is used to refer to “downstream edge”, “radially external edge”. Reference numeral 47 is used to refer to “downstream edge”, “contact zone”.  The term “upstream edge” is associated with reference numerals 43 and 41. 
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding Claim 1, Line 3 recites “its”. Applicant is suggested to amend to recite exactly what the pronoun is in reference to so as to avoid confusion.  
Regarding Claim 3, Line 1 recites “it”. Applicant is suggested to amend to recite exactly what the pronoun is in reference to so as to avoid confusion.  
Regarding Claims 9-11, Line 2 of each claim recites “said first wall”. Applicant is suggested to amend to recite “said first radial wall” to remain consistent with how this limitation was previously referred to. 
Claims 2, 4-8, and 12-20 are subsequently objected to for their dependencies. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 1, the term “fastening means” is interpreted to be a bolting or equivalents thereof according to [067] of the Specification. The “means” is modified by the function of fastening according to the “connecting part is fastened to a radial wall” by said means. Insufficient structure of the fastening means is provided within the claim for performing the function of fastening. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Lines 2-3 recite “the front side and back side surfaces”. There is insufficient antecedent basis for these limitations in the claim. 
Regarding Claim 1, Lines 3-4 recite “radially external end”. There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 1, Line 5 recites “substantially”. The term "substantially" is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding Claim 3, Lines 3-4 recite “said at least one first radial wall which extends radially inward from said circumferential wall”. There is insufficient antecedent basis for this limitation in the claim. Previous claims only refer to a “first radial wall”, not “at least one first radial wall” which suggests the possibility of more than one. The “first radial wall” is never previously described as extending radially inward from said circumferential wall, so there is no antecedent basis for “a first radial wall” which extends as claimed. 
Regarding Claim 3, the grammatical structure of the claim is unclear, leading to indefiniteness since it is unclear what is actually being claimed. Specifically it is unclear if the limitations of “and said at least one first radial wall which extends radially inward from said circumferential wall” and “is fastened to said at least one radial flange of the connecting part” are part of “the intermediate part comprising”, “it comprises”, or describing the placement of the “intermediate part” itself. Applicant is suggested to amend the claim and separate clauses more clearly as appropriate. 
Regarding Claim 5, Line 3 recites “said second radial wall of the platform”. There is insufficient antecedent basis for this limitation in the claim. Note that Claim 5 depends upon Claim 3 while a similar limitation is introduced in Claim 4. 
Regarding Claim 6, Line 2 recites “said flange” and “said first radial wall”. There is insufficient antecedent basis for these limitations in the claim. Note that Claim 6 depends upon Claim 4 while similar limitations are in Claim 3.
Regarding Claim 11, Lines 2-3 recite “said at least one radial flange”. There is insufficient antecedent basis for this limitation in the claim. Note that Claim 11 depends upon Claim 4 while a similar limitation is in Claim 3.
Regarding Claims 16-18, Line 3 of each claim recites “preferentially”. The phrase "preferentially" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 19, Line 2 recites “comprises two radial flanges”. It is unclear if the radial flanges being referred to are part of the “at least one radial flange” previously referred to in Claim 2 or a separate set of radial flanges. 
Claims 2, 4, 7-10, 12-15, and 20 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berczik et al. (US 2012/0301312 A1), hereinafter Berczik.
Regarding Claim 1, interpreting “fastening means” under 35 U.S.C. 112(f) to be a bolting or equivalents thereof according to [067] of the Specification, Figures 2-3 of Berczik disclose an assembly comprising a turbomachine casing (60) and a nozzle (64B) made of ceramic matrix composite material having a blade (70), the frontside and backside surfaces (either surface of 70) of which delimit an internal cavity (seen in Figure 9), and which is connected at its radially external end by a connecting part (72) of the nozzle to the casing (60), said connecting part (72) extending substantially radially outwards, the blade (70) and said connecting part (72) being formed in one piece, said assembly being characterized in that the connecting part (72) is fastened to a first radial wall integral (76) with the casing (60) by fastening means (80) [0025-0026]. 
Regarding Claim 2, Berczik discloses the assembly as set forth in Claim 1. 
Figures 2-3 of Berczik disclose the radially external end of said connecting part (72) comprises at least one radial flange (radially extending portion of 72), extending strictly radially and being applied in the circumferential direction to said first radial wall (76) [0026]. Since circumferential forces of the arrangement are held against fastener (80) it is considered applied in the circumferential direction.  
Regarding Claim 3, Berczik discloses the assembly as set forth in Claim 2. 
Figures 2-3 of Berczik disclose an intermediate part (portion 74) for fastening the nozzle (64B) to the casing (60), the intermediate part (74) comprising a circumferential wall and said at least one first radial wall (76) which extends radially inward from said circumferential wall and is fastened to said at least one radial flange of the connecting part (72) [0026]. Figure 10 shows a 
 Regarding Claim 4, Berczik discloses the assembly as set forth in Claim 1. 
Figures 2-3 of Berczik disclose the nozzle (64B) comprises a platform (66, mislabeled as 68 in Figure 3) having a circumferential wall externally defining an air flow path. Paragraphs [0025-0026] note the entire assembly to be made of CMC, which is recognized to comprise lay ups of multiple layers. This is noted in Berczik by the discussion of stacking in paragraph [0029]. Interpreting separate layers of the extension of (72) as a “wall”, Berczik discloses a second radial wall extending radially outwards from said circumferential wall (of 66), said second radial wall being fastened by said fastening means (80) to said first radial wall (76) and said connecting part (72). 
Regarding Claim 5, Berczik discloses the assembly as set forth in Claim 3. 
Interpreting CMC layers as “walls” similarly as done in Claim 4, Figures 2-3 of Berczik disclose the fastening means (80) passes through said flange of the connecting part (72), said first radial wall (76) of the intermediate part (74) and said second radial wall (layer of 72) of the platform (66) [0026].
Regarding Claim 6, Berczik discloses the assembly as set forth in Claim 4. 
Interpreting CMC layers as “walls” similarly as done in Claim 4, Figures 2-3 of Berczik disclose the fastening means (80) passes through said flange of the connecting part (72), said first radial wall (76) of the intermediate part (74) and said second radial wall (layer of 72) of the platform (66) [0026].
Regarding Claim 7, Berczik discloses the assembly as set forth in Claim 2. 
Interpreting CMC layers as “walls” similarly as done in Claim 4, Figures 2-3 of Berczik disclose the nozzle (64B) comprises a platform (66) having a circumferential wall externally defining an air flow path and a second radial wall (layer of 72) extending radially outwards from said circumferential wall, said second radial wall (layer of 72) being fastened by said fastening means (80) to the first radial wall (76) and said connecting part (72) [0026].
Regarding Claim 8, Berczik discloses the assembly as set forth in Claim 3. 
Interpreting CMC layers as “walls” similarly as done in Claim 4, Figures 2-3 of Berczik disclose the nozzle (64B) comprises a platform (66) having a circumferential wall externally defining an air flow path and a second radial wall (layer of 72) extending radially outwards from said circumferential wall, said second radial wall (layer of 72) being fastened by said fastening means (80) to the first radial wall (76) and said connecting part (72) [0026].
Regarding Claim 9, Berczik discloses the assembly as set forth in Claim 2. 
Figures 2-3 of Berczik disclose said at least one radial flange (radially extending portion of 72) is fastened to said first wall (76) by bolting (80) [0026]. 
Regarding Claim 10, Berczik discloses the assembly as set forth in Claim 3. 
Figures 2-3 of Berczik disclose said at least one radial flange (radially extending portion of 72) is fastened to said first wall (76) by bolting (80) [0026].
Regarding Claim 11, Berczik discloses the assembly as set forth in Claim 4. 
Figures 2-3 of Berczik disclose said at least one radial flange (radially extending portion of 72) is fastened to said first wall (76) by bolting (80) [0026].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Berczik in view of Zurmehly et al. (US 2014/0161623 A1), hereinafter Zurmehly.
Regarding Claims 12, 13, 14, and 15, Berczik teaches the assembly as set forth in Claims 1, 2, 3, and 4 respectively.
 Berczik does not expressly teach the connecting part comprising an opening as claimed. However, an opening would have been obvious in view of Zurmehly. 
Figures 2-3 of Zurmehly teach a nozzle with a hollow blade (30) having at least one opening (38) in fluid communication with the internal cavity of the blade (30). The communication allows for the usage of cooling implements such as rod (33) [0030]. In view of Figures 3 and 9 of Berczik, extending flanges (72) overlap with the region where the blade is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Berczik such that the connecting part comprises at least one opening in fluid communication with the internal cavity as suggested by Zurmehly, to provide the benefit of gaining cooling capabilities. 

Claim 16-18, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Berczik in view of Drane (US 2014/0064956 A1), hereinafter Drane.
Regarding Claims 16, 17, and 18, Berczik teaches the assembly as set forth in Claims 1, 2, and 4 respectively.
 Berczik teaches wherein the assembly comprises ceramic matrix composite material, which is known to contain reinforcing fibers [0025]. 
Berczik is silent regarding the extension of fibers. However, the extension of the fibers would have been obvious in view of Drane.
Drane discusses the fiber arrangement in an assembly comprising a casing and a composite nozzle. A continuous reinforcing fiber arrangement is recognized to result in a strong, rigid arrangement [0021]. The extension of the fibers may also be aligned with what is recognized as the main load direction of the assembly for further strength, which is in the radial direction for nozzle assemblies [0078]. Note that due to the term “preferentially”, it is unclear if the limitations that follow are not necessarily required of the claim. However, the limitation is treated as limiting solely for purposes of expediting prosecution. 
. 

Claims 19-20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Berczik.
Regarding Claims 19 and 20, Berczik teaches the assembly as set forth in Claims 2 and 4 respectively. 
Berczik does not expressly teach two radial flanges as claimed. 
However, it is noted that the assembly taught by Berczik contains a single radial flange (radially extending portion of 72) that is received by two radially extending walls (76A, 76B) extending parallel and being spaced from each other, [0026]. A modification such that the assembly instead contains a single radial wall and two radial flanges, the radial wall received within the flanges, is seen as a reversal of parts. The courts have held the mere reversal of parts to be an obvious modification requiring only ordinary skill in the art (see MPEP 2144.04, VI, A). One of ordinary skill regular applies routine expedients, such as the reversal of parts, as a matter of design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Berczik such that the connecting part comprises two radial flanges that extend parallel and are spaced from each other as a matter of design choice from a mere reversal of parts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745